IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,653-02


                      EX PARTE JOHNNY CALVIN SCOTT, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-396-W011386-1359184-B IN THE 396TH DISTRICT COURT
                         FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. Applicant's conviction was affirmed by the Second Court of

Appeals in an unpublished opinion on June 4, 2015. Scott v. State, No. 02-14-00183-CR (Tex. App.

— Fort Worth 2015) (not designated for publication).

        In the instant application, Applicant contends that he is actually innocent based on newly

discovered evidence, a supplemental DNA report applying the Texas Forensic Science

Commission’s new DNA mixture interpretation protocol and corrections to the FBI’s database. In
                                                                                                  2

his second ground for relief, Applicant contends that the State withheld favorable evidence from the

defense prior to trial.

        This Court has reviewed Applicant's first ground for relief and has determined that it is

without merit. Therefore, that claim is denied. Applicant’s second ground is barred from review

under Article 11.07, Section 4 of the Texas Code of Criminal Procedure. Therefore, that claim is

dismissed.



Filed: December 5, 2018
Do not publish